Citation Nr: 9931072	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for a low back condition (characterized as low back 
strain).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to June 
1968 and from November to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1996 and November 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Seattle, Washington.  

The Board notes that in a March 1999 rating action, the RO 
granted the appellant's claim for entitlement to an increased 
rating for the residuals of a jaw injury, and increased his 
rating from zero to 10 percent disabling.  There is no 
indication from the information of record that the appellant 
filed a Notice of Disagreement (NOD).  Accordingly, this 
issue is not before the Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims have been obtained by the RO, to 
the extent possible.  

2.  The evidence of record does not show that the appellant's 
service-connected low back condition (characterized as low 
back strain) is productive of no more than severe impairment.

3.  The appellant's service-connected low back condition 
(characterized as low back strain) does not preclude him from 
obtaining or retaining some form of substantially gainful 
employment.  

CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for a low back condition (characterized as low back 
strain) have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1999).  

2.  The criteria for a total disability rating based on 
individual unemployability due service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to an increased rating 
for a low back condition.  

I.  Factual Background

The appellant was originally granted service connection for 
lumbosacral strain in a May 1988 rating decision, and a 20 
percent rating was assigned.  This decision was based 
primarily on the appellant's reserve medical records and a 
March 1988 VA examination.  The reserve records, dated August 
1984, indicated that the appellant injured his back after he 
slipped on a piece of sandpaper and fell.  At that time, he 
was diagnosed with a lumbosacral strain.  The records further 
indicated that from 1985 to 1986, the appellant received 
intermittent treatment for his low back disability.  The 
report of VA examination performed in March 1988 showed that 
the appellant was very tender bilaterally over the sacroiliac 
areas.  There was no paraspinous muscle spasm.  Forward 
flexion was to 80 degrees, dorsiflexion was to 10 degrees, 
and lateral flexion was to 20 degrees.  Straight leg raising 
was only to 75 degrees with knee flexed to 90 degrees 
bilaterally.  An x-ray of the lumbosacral spine was 
interpreted as showing normal alignment with no fracture and 
no disc space abnormality.  The diagnoses included chronic 
low back strain.

In September 1988, the RO received copies of the appellant's 
reserve records from October 1980 to July 1988.  The records 
show that in July 1988, the appellant had a lumbar myelogram 
which was interpreted as showing narrowing of the L5-S1 
intervertebral disc space.  There was very mild degenerative 
spurring at L4, and the L3 through S1 nerve roots were 
intact.  The dural sac had a normal appearance, and there was 
no evidence of an extra dural defect.  The impression was of 
a normal lumbar myelogram.  The reserve records also reflect 
that in July 1998, x-rays were taken of the appellant's 
lumbosacral spine.  The x-rays were interpreted as showing a 
little narrowing of the disc space between L5 and S1, but 
remaining vertebral body heights and disc spaces appeared to 
be well maintained.  There was no spondylosis or 
spondylolisthesis.  The impression was of some mild 
degenerative changes in the facets at L5, with a little 
narrowing of the disc space at L5-S1.  

In October 1988, the RO received a copy of an outpatient 
treatment record from the VA Medical Center (VAMC) in 
Spokane, Washington, dated in September 1988.  The record 
reflects that at that time, the appellant was treated after 
complaining of low back pain.  The appellant indicated that 
he had developed low back pain after he had tried to bend 
over and pick up an object off of the ground.  He stated that 
at present, he had spasms and tenderness in the lumbar area.  
According to the appellant, he had a history of chronic low 
back pain.  The assessment was of acute lumbar strain.

In September 1989, the RO received additional copies of the 
appellant's reserve medical records from May 1984 to January 
1989.  The records show that in January 1989, the appellant 
was treated after complaining of low back and sciatic pain.  
At that time, he stated that his low back pain radiated to 
his right leg.  The diagnosis was of chronic low back pain 
with right radicular symptoms.  

A VA examination was conducted in December 1989.  At that 
time, the appellant complained of low back pain with sciatic 
pain to his right leg.  The physical examination showed that 
the appellant was able to forward flexion to approximately 80 
degrees, with pain.  Limitation of lateral motion of the 
lumbar spine was to approximately 10 degrees, each side from 
the midline.  Straight leg raising was to 45 degrees on the 
right side, and to approximately 50 degrees on the left side, 
with back pain.  There was no muscle atrophy or weakness, and 
sensation to pinprick of the entire right foot was diminished 
as compared to the left foot.  The diagnoses included chronic 
lumbosacral strain, and a questionable herniated disc.  A VA 
x-ray of lumbosacral spine, dated in December 1989, revealed 
no evidence of bony injury or disease.  The vertebral 
alignment and intervertebral disc spaces were of normal 
appearance.  The impression was of a normal lumbosacral 
spine.

Based on the evidence as described above, the RO, in 
subsequent rating decisions dated between December 1988 and 
February 1990, continued and confirmed the 20 percent 
evaluation for the service-connected lumbosacral strain.

In February 1996, the appellant filed a new claim for an 
increased rating for his service-connected lumbosacral 
strain.  See Fenerson v. West, 12 Vet. App. 119, 125 (1999) 
(citing Suttman v. Brown, 5 Vet. App. 127, 136 (1993) 
(defining a "new claim for increase" as one that is 
"'based upon facts different from the prior final claim'").  
In support of the claim, the RO received outpatient treatment 
records from the VAMC in Seattle, dated from June to July 
1996, which indicated that in June 1996, an electromyograph 
(EMG) and a Magnetic Resonance Imaging (MRI) were conducted.  
The EMG was interpreted as showing no evidence of abnormal 
spontaneous activity.  The impression was of a normal study.  
In addition, the diagnoses from the MRI included the 
following: (1) moderate right posterolateral and 
intraforaminal T11-T12 disk herniation which abutted the 
cord, but did not compress it, (2) mild to moderate left 
posterolateral T12-L1 disk herniation, (3) mild desiccation 
of the L3-4 disk with no bulge or herniation, and (4) mild 
L5-S1 disk bulge centrally with annular tear.  

In August 1996, a VA examination was conducted.  At that 
time, the appellant stated that he had chronic low back pain 
and that on occasion, the pain went down his right leg.  The 
physical examination showed that forward flexion was to 60 
degrees, extension backward was to 15 degrees, and bending 
laterally was to 20 degrees on each side.  There was no spasm 
of the lumbar muscles to palpation, no scoliosis, and no 
muscle atrophy in the lower extremities.  The diagnosis was 
of low back pain, recurrent, without complications.  Based on 
this evidence, the RO, in an August 1996 rating decision, 
continued the 20 percent evaluation for the service-connected 
lumbosacral strain.

In April 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that he was currently taking 
medication for his low back disability.  (T.2,3).  The 
appellant stated that he had chronic back and leg pain, and 
that the pain would wake him up in the middle of the night.  
(T.3).  He indicated that he could walk approximately two 
blocks before he would have to stop and rest.  (T.4).  
According to the appellant, on occasion, he would lose 
control of his legs which caused him to fall.  (T.6).  The 
appellant reported that he had muscle spasms in his back and 
in his legs.  (Id.).  He stated that due to his low back 
disability, he had also developed numbness in his right 
ankle.  (T.8).  

In August 1997, the RO received outpatient treatment records 
from the Spokane VAMC, from December 1994 to February 1997.  
The records show intermittent treatment for the appellant's 
low back disability.  According to the records, in February 
1996, an x-ray was taken of the appellant's lumbosacral 
spine.  The x-ray was interpreted as showing a narrowing of 
the L3-4 and L5-S1 disc spaces.  There was moderate L3-4 
endplate spurring.  Alignment, vertebral body heights, and 
pedicles were normal.  The impression was of L3-4 and L5-S1 
degenerative disc disease and spondylosis.  

In September 1997, a VA examination was conducted.  At that 
time, the appellant stated that he had chronic low back pain.  
The appellant described his pain as a "fiery" pain from his 
back to the tip of his toes on his right leg.  He noted that 
he also had weakness and numbness.  The physical examination 
showed that he had spinal tenderness over the lower dorsal 
spine and lumbosacral spine on palpation and percussion.  
Straight leg raising was from zero to 20 degrees on the right 
and from zero to 25 degrees on the left.  The examiner noted 
that both tests elicited pain in the lower back, but pain of 
any type was not elicited on dorsiflexion.  Flexion was from 
zero to 60 degrees, with painful recovery, and extension was 
from zero to ten degrees, without muscle spasm noted.  In 
regards to the neurologic examination, deep tendon reflexes 
were 2+ and symmetric, with plantars downgoing, bilaterally.  
Muscle strength in the lower extremities was five by five on 
the left and four by five on the right.  The resulting 
diagnosis, as entered in an addendum to this report, was of a 
history of multiple disk herniations involving the distal 
dorsal spine and multiple herniations of the lumbosacral 
spine.

The addendum to the VA examination report, dated September 
1997, indicates that the VA examiner reviewed and outlined 
the findings contained in a September 1996 MRI study, which 
were the same as those indicated in the earlier-noted MRI 
study.  The results of the x-ray study of the lumbosacral 
spine, dated September 1997, were interpreted as showing that 
the five lumbar-type vertebral bodies were present; that 
there was straightening of the lumbar lordosis; that the disk 
heights were relatively well preserved with the exception of 
mild to moderate disk height loss at the L3-4 and L5-S1 
levels; that the anterior osteophytes at the L3-4 level were 
unchanged; that degenerative changes in the lower thoracic 
spine were also noted; and that there was no significant 
facet osteoarthritis.  The impression was of no significant 
change of L3-4 or L5-S1 degenerative changes.

By a November 1997 rating action, the RO recharacterized the 
veteran's service-connected disability as a low back 
condition, and increased disability evaluation from 20 
percent to 40 percent disabling under Diagnostic Code 5295.

In November 1998, the appellant underwent a VA orthopedic 
examination.  At that time, he gave a history of his chronic 
low back pain.  The appellant stated that approximately six 
weeks ago, he also developed upper back pain.  He described 
the pain as coming across the middle of his chest at a level 
even with his nipples.  The appellant indicated that his low 
back pain radiated down his right buttock, right posterior 
thigh, right posterior calf, and onto the lateral three toes 
in his right leg.  According to the appellant, his back and 
leg complaints prevented him from doing "just about 
everything."  He noted that on occasion, his toes cramped 
and curled, and that he also suffered from cramping 
throughout the aforementioned areas.  The appellant reported 
that he could sit for 60 to 90 minutes before his back pain 
would become troublesome, and he would have to get up and 
walk around to relieve his symptoms.  According to the 
appellant, he had flare-ups on a monthly basis which would 
last three to four days and were relieved with bed rest and 
heat.  He stated that he cut and carried his own firewood 
which often exacerbated the pain in both his back and his 
leg.  

The physical examination showed that upon entering the room, 
the appellant had a wide based, crouching, purposeful gait.  
However, the examining physician stated that at the 
conclusion of the examination, the appellant appeared to have 
a normal gait.  During the examination, the appellant was 
unable to stand on his toes or his heels.  When asked to 
squat, he was able to accomplish half of the distance.  The 
appellant was unable to forward flex to touch his fingers to 
his toes, and he had seven degrees of forward flexion.  When 
asked to extend, the appellant actually forward flexed more 
and stated that he could not bend backwards.  Lateral flexion 
was essentially zero to the left and to the right, as was 
rotation.  The appellant had strong palpable pulses, 
bilaterally, dorsalis pedis and posterior tibial.  Toes were 
downgoing for Babinski.  The appellant's muscle group testing 
for his lower extremities featured an inability to break 
gravity, which was not consistent with his ability to walk.  
The appellant also had fair withdrawal reflex to Babinski 
testing.  However, that power was generated actively upon 
request of lower extremity testing.  

In the appellant's November 1998 VA examination, the 
appellant had significant tenderness to very light touch 
along the paraspinous masses throughout most of his thoracic 
and lumbar spines.  He had some complaint of low back pain 
with examination of his peripheral pulses, with his hips at 
90 degrees and his knees fully extended.  The appellant had 
no appreciable spasm of his back, and his pulses were strong 
and symmetrical.  In regards to the straight leg raising 
test, the appellant was unable to bring his heels off of the 
bed on either side, but with persistence, he was able to 
bring his left leg to 10 degrees, complaining of low back 
pain and contralateral leg pain.  On attempts at passive 
straight leg raise testing, the appellant generated 
significant downward force with the leg being tested, 
indicating 5/5 hip extension which demonstrated a significant 
improvement over similar testing of hip extensors earlier in 
which the appellant was not able to overcome gravity.  

In regards to the question as to whether the appellant's 
symptomatology attributable to his thoracic spine was part 
and parcel of the service-connected low back disability, the 
examiner stated that upon a review of the claims file, it was 
his opinion that the evidence of record did not support the 
claim that the thoracic spine symptomatology was part and 
parcel of the low back disability.  The examiner indicated 
that the appellant had an initial strain at the thoracic-
lumbar junction.  According to the examiner, the appellant's 
symptomatology in that area, as demonstrated in the current 
examination, was not consistent with the findings in the 
medical records from the physicians who had treated the 
appellant in 1984, and in subsequent studies.  However, the 
examiner indicated that in his opinion, the diagnosis of 
thoracolumbar strain was accurate.  According to the 
examiner, he did not believe that the majority of the 
appellant's current complaints were consistent with unnatural 
progression of that thoracolumbar strain.  

In regards to the question as to the existence of any 
functional loss due to pain, weakened movement, excess 
fatigability, and coordination in pain or pain with the use 
of the back, the examiner stated that the appellant's 
examination was not consistent with the objective findings in 
his studies, nor with his history, particularly if one was 
attempting to extrapolate his thoracolumbar spine strain in 
1984 to his current perception of disability.  The examiner 
indicated that although the appellant did in fact have 
changes in his lumbar spine at the thoracolumbar junction, 
those changes were not consistent with a strain that was 
suffered in August 1984 with subsequent lack of objective 
physical examination findings and lack of objective 
radiographic or electromyogram studies.  According to the 
examiner, many of the appellant's current problems were 
attributable to a certain degree of deconditioning on his 
part.  The examiner stated that because of the appellant's 
inconsistent and nonanatomic examination, it was not possible 
to comment specifically on the existence of any functional 
loss due to pain, weakened movement, excess fatigability, and 
coordination in pain motion or pain with use of the back.  It 
was the examiner's opinion that although the appellant had 
some findings which could explain his discomfort, the level 
of pathology noted in the objective studies since 1984 was 
not consistent with his complaints of symptoms.  According to 
the examiner, the presence of bulging disks did not correlate 
well with low back pain.

In December 1998, the examiner from the appellant's November 
1998 VA examination submitted an addendum to his previous 
examination report.  At that time, the examiner stated that 
the addendum was to acknowledge the receipt and review of the 
radiographs which had been ordered during the appellant's 
November 1998 VA examination.  The examiner indicated that 
the x-rays showed some degenerative changes at C5-6 and C6-7 
with uncovertebral hypertrophic changes at those levels.  
There were no findings of any significant change in his 
lumbosacral spine films from those obtained in September 1997 
and February 1996.  The examiner further noted that x-rays of 
the appellant's thoracic spine showed moderate osteophytosis 
of the lower thoracic spine, particularly T7 through T11.  
According to the examiner, as previously stated in the 
November 1998 examination report, although the appellant had 
recent radiographic evidence of changes at multiple levels 
throughout his spine, there was no compelling evidence that 
any of those were consistent with or related to his diagnosis 
of a service-connected back strain, particularly when taken 
in the context of the reports from the physicians examining 
him at the time of his initial injury and shortly thereafter, 
and also in the context of the objective findings obtained 
following his injury.  It was the examiner's opinion that 
although the appellant had a service-connected back strain, 
the evidence did not support that any of those current 
findings were related, on a more probable than not basis, to 
that condition.  

In December 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his chronic low back pain.  
The appellant stated that he also had pain in his thoracic 
and upper lumbar regions.  He indicated that he experienced 
radiation of the pain along the posterior aspect of the right 
leg to involve his toes.  The neurologic examination showed 
that the appellant was only able to demonstrate partial heel-
to-shin testing secondary to low back pain.  Light touch was 
intact, and vibratory sense was intact times four.  
Proprioception was absent in the lower extremities and normal 
in the upper extremities.  Motor strength of the upper 
extremities was 5/5, bilaterally, and of the lower 
extremities was 3+/5, bilaterally.  The diagnosis was of 
degenerative disk disease of the lower thoracic and lower 
lumbar regions.  

In December 1998, the RO received outpatient treatment 
records from the Spokane VAMC, from December 1994 to July 
1998.  The records show intermittent treatment for the 
appellant's low back disability.  In addition, in August 
1999, the RO received additional outpatient treatment records 
from the Spokane VAMC, from November 1998 to July 1999.  The 
records show that in July 1999, the appellant was treated 
after complaining that he had had a recent flare-up of low 
back pain after using a "weedeater" in his yard.  At that 
time, he was given medication in order to alleviate his 
symptoms.   


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected low back 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997)(citing Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992)).  When the appellant submits a 
well grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. §  5107(a). 

In this regard, the Board remanded this case in September 
1998.  At that time, the Board requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant in recent years 
for his service-connected low back condition.  In addition, 
the RO was to provide the appellant with a VA orthopedic 
examination to determine the severity of the appellant's low 
back condition.  The Board notes that in December 1998, the 
RO received outpatient treatment records from the Spokane 
VAMC, from December 1994 to July 1998, and in August 1999, 
the RO received additional outpatient treatment records from 
the Spokane VAMC, from November 1998 to July 1999.  Moreover, 
the Board observes that the appellant underwent VA 
examinations in November and December 1998.  Therefore, the 
Board is satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the appellant in 
the development of evidence pertinent to this claim has been 
met.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As previously stated, the appellant's low back condition is 
currently rated as 40 percent disabling under Diagnostic Code 
5295.  Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  The Board notes that a 
40 percent rating is the highest rating assignable under 
Diagnostic Code 5295.

Under Diagnostic Code 5293, a 60 percent rating is for 
application where there is pronounced impairment with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his low 
back condition causes him.  He indicates that he has chronic 
low back pain, including occasional muscle spasms.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board observes that the results of the June and September 
1996 MRI revealed that the appellant had a moderate right 
posterolateral and intraforaminal disc herniation at T11-T12, 
as well as mild to moderate left posterolateral T12-L1 disk 
herniation.  The Board also observes that the evidence of 
record included x-ray evidence, which reveals that the 
appellant has degenerative changes in the lower thoracic 
region of the spine.  However, after conducting a complete 
review of the claims file and after evaluation of the 
appellant, the VA examiner in December 1998 opined that 
although the appellant does have recent radiographic evidence 
of changes at multiple levels throughout his spine, there was 
no compelling evidence that any of those changes were 
consistent with or related to the appellant's diagnosis of a 
service-connected back strain, particularly, when taken in 
the context of the reports from the physicians examining the 
appellant at the time of his initial injury and shortly 
thereafter, and also in the context of the objective findings 
obtained following his injury.  Thus, in view of the 
foregoing, the Board finds it reasonable to conclude that the 
symptomatology associated with the thoracic spine is not 
related to the appellant's service-connected low back strain.

In this context, as regards to the appellant's current 
complaints of pain, the Board observes that according to the 
examiner from the VA examination in November 1998, the 
appellant's complaints were not consistent with the objective 
findings in the studies, or with his history, particularly if 
one was attempting to extrapolate his thoracolumbar spine 
strain in 1984 to his current perception of disability.  The 
examiner further explained that many of the appellant's 
current problems were attributable to a certain degree of 
deconditioning on his part.  In any event, the Board notes 
that although the appellant testified in his April 1997 
hearing that he had muscle spasms in his back as well as 
numbness and radiating low back pain, the medical reports 
provide no evidence that the appellant currently suffers from 
demonstrable muscle spasm resulting from the service-
connected low back strain.  Indeed, the August 1996 report 
reveals that there was no spasm of the lumbar muscles to 
palpation.  Similarly, as evidenced by the September 1997 
report, no muscle was demonstrated on extension of the lumbar 
spine; and no appreciable muscle spasm of appellant's back 
was found on VA examination in November 1998.  While the data 
of record reflects that the veteran demonstrated painful 
limitation of lumbar spine motion, and that disc space 
narrowing of the L3-4 and L5-S2 levels was shown by x-ray 
evidence, these same data reflect that he had decreased motor 
strength in the lower extremities with intact deep tendon 
reflexes.  Under diagnostic code 5293, a 60 percent 
evaluation requires evidence of demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings, all of 
which must be productive of pronounced impairment, in 
addition to the appellant's complaints of recurrent and 
radiating low back pain which have shown by recent 
examinations.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.  In light of foregoing, the 
Board determines that an increased disability evaluation for 
the appellant's service-connected low back condition 
(characterized as low back strain), is not warranted.

As the foregoing medical data show no evidence of a fractured 
vertebra, without cord involvement, abnormal mobility 
requiring a neck brace, or ankylosis of the lumbar spine, as 
required under diagnostic codes 5285, 5286, and 5289, the 
record shows that the veteran's service-connected low back 
condition is most appropriately rated at the 40 percent rate 
under diagnostic code 5295.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for a low back disability.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected low back condition.  Also, 
there is no showing that this service-connected disability 
has interfered with the appellant's employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment due to loss of working time from 
exacerbations or illness proportionate with the severity of 
the several grades of disability.  Thus, the record does not 
present an exceptional case where his current rating of 40 
percent is found to be inadequate.  See Moyer v. Derwinki, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting the disability evaluation 
itself is recognition that industrial capabilities are 
impaired.)  Therefore, in absence of factors establishing an 
exceptional or unusual disability picture, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


B.  Entitlement to a total rating based 
on individual unemployability due to 
service-connected disability.  

At the outset, the Board notes that in April 1997, the 
appellant filed VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  At that 
time, he contended that because of his service-connected low 
back disability, he was unable to obtain or maintain 
employment.  In the Board's September 1998 remand decision, 
the Board stated that inasmuch as the appellant's individual 
unemployability, or TDIU, claim was inextricably intertwined 
with the appellant's increased rating claim, appellate 
consideration of that issue was deferred, pending completion 
of the requested development of the record.  The Board notes 
that in a Supplemental Statement of the Case (SSOC), dated in 
August 1999, the RO denied both the appellant's increased 
rating claim and his TDIU claim.  Accordingly, in light of 
the above, it is the Board's determination that because the 
appellant raised his TDIU claim in connection with his 
increased rating claim, the Board has jurisdiction to 
consider that issue.  See VAOGCPREC 6-96 (August 16, 1996) 
(hereinafter, VA O.G.C. Prec. 6-96).

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (1999).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (1999).  

The record reflect that the appellant has two service-
connected disabilities, one rated at 40 percent and the other 
rated at noncompensable, with a combined rating of only 40 
percent disabling.  As the appellant has neither sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent, nor a single disability rated at 60 
percent, the criteria for a total rating under the provisions 
of 38 C.F.R. § 4.16(a) are not met in this case.

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as in this case, 
an extra-schedular rating is for consideration where the 
veteran is unemployable due the to service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Therefore, the Board must evaluate 
whether there are circumstances in the appellant's case, a 
part from any non-service-connected condition and advancing 
age, which would justify a total rating based on individual 
unemployability due solely to the service-connected low back 
condition.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (1999).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.

As previously stated, in April 1997, the appellant filed VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  At that time, he 
indicated that he was a high school graduate and that he had 
completed four years of college.  The appellant noted that 
from 1972 to 1973, he had sheet metal training.  He reported 
that from 1972 to 1975, 1978 to 1979, and from 1979 to 1980, 
he worked as a mechanic.  The appellant indicated that he 
became totally disabled in 1984 after he injured his back.  
According to the appellant, from 1988 to 1991, he returned to 
college and took courses.  The appellant reported that 
"since education," he had not been able to find employment 
due to the severity of his low back disability.  

In the appellant's April 1997 hearing, the appellant 
testified that he had a college degree with a major in 
political science/government.  (T.2).  The appellant stated 
that for approximately 12 years, he worked as a mechanic.  
(Id).  He noted that he last worked in 1984.  (Id.).  
According to the appellant, he had to stop working because of 
his service-connected low back disability.  (Id.).  

As previously stated, in the Board's September 1998 remand 
decision, the Board requested that the RO schedule the 
appellant for a comprehensive VA orthopedic examination to 
determine the severity of the appellant's low back 
disability.  The examiner was requested to comment on the 
social and industrial impairment caused solely by the 
appellant's service-connected back disability.  

In light of the above, in November 1998, the appellant 
underwent a VA examination.  At that time, he stated that he 
was in the service from 1965 to 1968, and that following his 
discharge, he was employed with the railroad for two to three 
years.  According to the appellant, he then entered trade 
school for sheet metal work for approximately two years, and 
that subsequent to trade school, he worked intermittently as 
a mechanic.  The appellant revealed that in the 1980's, he 
served in the Air National Guard.  He stated that he stopped 
working in 1984 after he injured his back.  According to the 
appellant, from 1988 to 1991, he attended Spokane Community 
College and Eastern Washington University, and obtained a 
bachelor's degree in government.  In response to the question 
as to what he was currently doing, the appellant stated that 
he "kill[ed] time basically."  

In the appellant's November 1998 VA examination, in regards 
to the Board's request to comment on the social and 
industrial impairment caused solely by the appellant's 
service-connected back disability, the examining physician 
noted that the appellant's perception of unemployability 
since 1984 was based on his perception of thoracolumbar and 
lumbar back pain with a recent extension to upper thoracic 
area.  The examiner noted that the appellant had a bachelor's 
degree in government, but that he had chosen not to pursue 
employment in that area, nor to supplement his bachelor's 
degree with further education.  It was the examiner's opinion 
that the findings gleaned from the appellant's claims file, 
medical records, and the current examination did not support 
the appellant's claim of total unemployability, nor did the 
above evidence support the appellant's claim of significant 
impairment caused solely by his service-connected back 
disability.  

In the instant case, it is apparent that the appellant has 
pain in both his thoracic spine and his lumbosacral spine.  
However, as previously stated, the Board has determined that 
the appellant's thoracic spine symptomatology is not related 
to his service-connected low back disability.  Therefore, as 
the appellant's thoracic spine symptomatology is not service-
connected, it is not for consideration in the analysis.  

Upon a review of the evidence of record, it is the Board's 
opinion that the preponderance of the evidence is against a 
total rating for compensation purposes based on individual 
unemployability due to a service-connected disability.  The 
Board observes that while the evidence of record shows that 
the appellant has low back pain due to his service-connected 
low back disability, the evidence does not show that the pain 
is of such severity that it precludes him from obtaining and 
maintaining employment.  The Board notes that in the 
appellant's November 1998 VA examination, it was the 
examiner's opinion that the evidence of record did not 
support the appellant's claim of significant impairment 
caused solely by his service-connected back disability.  In 
addition, the examiner further noted that although the 
appellant had a bachelor's degree in government, he had 
chosen not to pursue employment in that area.  Thus, while 
the Board sympathizes with the appellant's difficulties in 
seeking employment, the sole fact that he is unemployed or 
has difficulty seeking employment is insufficient for this 
claim.  "The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Consequently, while the record shows that the appellant has 
continued to have intermittent treatment for his service-
connected low back disability, the record does not suggest 
that the appellant's service-connected low back disability, 
in and of itself, is of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to a service-connected 
disability is not warranted.  


ORDER

An increased rating for a low back condition (characterized 
as low back strain) is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability, is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

